Motion by two bondholder appellants to dispense with printing of testimony and certain other papers. Motion granted. Appellants may dispense with the printing of the testimony and all papers other than those set forth in their moving affidavit, with leave to all parties, in accordance with the stipulation of the parties, dated November 16, 1961, to include as an appendix in their briefs any portion of the record which is not printed. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.